Cabret, Associate Justice,
concurring in part and dissenting in part.
I join the majority opinion in full except for the section addressing the enforcement of this Court’s and the Superior Court’s orders. The majority presents the specific performance of these orders as the only result it can reach, framing this issue only in terms of Bryan’s right to have those orders enforced. But whether a court will require specific performance of its orders in a contempt proceeding is ultimately a matter of discretion. See Delaware Valley Citizens’ Council for Clean Air v. Com. of Pa., 678 F.2d 470, 478 (3d Cir. 1982) (a court has “wide discretion in fashioning a remedy” for civil contempt). And while the majority has exercised this discretion by again ordering that Hansen’s name be removed from.the ballot, I would decline to do so at this late date. “No right is more precious *478in a free country than that of having a voice in the election of those who make the laws under which, as good citizens, we must live,” Reynolds v. Sims, 377 U.S. 533, 560, 84 S. Ct. 1362, 12 L. Ed. 2d 506 (1964), and despite Bryan’s interest in seeing that the orders granting his petition are enforced — or the interest this Court has in ensuring compliance with its orders — it is not worth risking that even one person lose that voice.
Ballots have been printed that include Hansen’s name, and hundreds of votes have already been cast since early voting began on Tuesday.1 “Where voting has begun, ... the rights of the voters to an accurate, reliable ballot must override [the] right to challenge [a candidate’s] insufficient application for a place on that ballot.” Bejarano v. Hunter, 899 S.W.2d 346, 352 (Tex. App. 1995). This is because “[t]o disenfranchise a single voter is a matter for grave concern,” Service Employees Int’l Union, Local 1 v. Husted, 906 F. Supp. 2d 745, 750 (S.D. Ohio 2012), and even though the majority is “confident” that those who have already cast their ballots for Hansen will not be disenfranchised by today’s decision, there is no way of knowing how these votes will be counted or if they will be counted at all. But more significantly, there is no way of knowing whether the ongoing early voting — the first early voting in Virgin Islands history — can even continue now that this Court has entered an order requiring the ballots to be altered. See Williams v. Rhodes, 393 U.S. 23, 35, 89 S. Ct. 5, 21 L. Ed. 2d 24 (1968) (“Certainly at this late date it would be extremely difficult, if not impossible, for [election officials] to provide still another set of ballots. Moreover, the confusion that would attend such a last-minute change poses a risk of interference with the rights of other . . . citizens.”). Although the majority believes that removing Hansen’s name from the ballot at this point is a simple matter, that conclusion is based entirely on speculation, as there is nothing in the record regarding the time and money required to make this change, nor regarding the difficulty in implementing this Court’s order while voting is ongoing.
The District Court’s orders — as incorrect as they were — have been complied with by election officials since September 12. Whether we like *479it or not, that is the status quo, and “where an impending election is imminent and a State’s election machinery is already in progress, equitable considerations might justify a court in withholding the granting of immediately effective relief.” Reynolds, 377 U.S. at 585. These equitable considerations and the uncertain consequences of disregarding them cautions strongly against upending that status quo a mere 10 days before Election Day, as this Court is ill equipped to anticipate the complications of implementing the required changes on such short notice. And there is no question that ordering Hansen to again be removed from the ballot will only add to the confusion of voters who have already seen Hansen placed on the ballot by the Supervisor of Elections, taken off by this Court, put back on by the District Court, and now taken off once again by this Court. See Liddy v. Lamone, 398 Md. 233, 919 A.2d 1276, 1290 (2007) (declining to remove an unqualified candidate from the ballot when “[t]he confusion that would have resulted from such last-minute changes would have, indubitably, interfered with the rights of . . . voters . . . causing them to be disenfranchised”).
As the United States Supreme Court has cautioned, “[c]ourt orders affecting elections, especially conflicting orders, can themselves result in voter confusion and consequent incentive to remain away from the polls. As an election draws closer, that risk will increase.” Purcell v. Gonzalez, 549 U.S. 1, 4-5, 127 S. Ct. 5, 166 L. Ed. 2d 1 (2006). That risk is substantial here and the majority’s attempt to distinguish away the relevance of Purcell based only on its procedural posture elevates form over substance, something this Court has repeatedly cautioned against. See, e.g., In re People of the V.I., 51 V.I. 374, 383-84 (V.I. 2009). So even though a month ago I would have joined the majority in again ordering that Hansen be removed from the ballot, I cannot do so now at the risk of disenfranchising those voters who have already cast a ballot fpr Hansen. Cf. Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003) (“The decision to enjoin an impending election is so serious that the Supreme Court has allowed elections to go forward even in the face of an undisputed constitutional violation.”) (collecting cases). Therefore, because I cannot agree that upending the status quo just as voters begin to cast their ballots is the appropriate remedy for the failure of the Supervisor of Elections to comply with this Court’s August 28 order and the Superior Court’s August 29 order, I respectfully dissent.

 Aldeth Lewin, First day of early voting nets hundreds of ballots, The VIRGIN ISLANDS DAILY news, Oct. 22, 2014, at 2; Ernice Gilbert, Over 160 cast their ballots on first day of early voting on St. Croix, V.I. CONSORTIUM (Oct. 22, 2014), http://viconsortium.com/poli tics/over-160-people-cast-their-ballots-on-first-day-of-early-votmg-in-st-croix/, archived at http://perma.cc/Z4XD-D74Q.